Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 3/29/2018. Claims 1-10 are pending. Priority date: 10/2/2015

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 (similarly, claims 9, 10), it is not clear whether the population includes the generated child individuals or not. As a result, it is not clear the population from which the patent individual is selected (i.e., “based on a parent individual selected from the population”) contains only the parent individuals or combination of the child individuals and remaining parent individuals. It is further unclear whether the pupation updating after each iteration (i.e., “repeatedly performed”) includes child individuals. The concept of population is essential to the genetic programming. Ambiguity in the meaning renders 
In this office action, the child individuals are considered as a part of the population.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
No prior art rejection is given for claims 1-10.
With respect to claims 1, 9 and 10: Reference Itoh et al. teaches calculating an increasing rate of a maximum fitness level among fitness levels of the plurality of individuals included in the population and comparing the rate of change with a threshold (e.g., col 8, lines 40-67, determining the condition of the growth rate of the maximum fitness value of generations against a threshold). Reference Srinivas et al. teaches setting a value that indicates a number of child individuals to be generated (e.g., page 19, column 2, paragraph 3, the fitness value of a string determining the spring’s expected number of offspring). Reference Murakawa et al. teaches a obtaining a fitness level of the parent individual from the memory, calculating a fitness level of each of the child individuals, selecting individuals with a highest fitness level from the parent individuals and the child individuals, replacing individuals included in the population with the selected individual (e.g., [0119], determining individuals with the highest fitness from the parent and the child individuals to replace the parent individuals). Combination of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809 or e-mail li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	February 26, 2021